DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-7 and 9-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
In the hydraulic valve as recited in claim 3, the inclusion of:
“wherein the first check valve is arranged at a first piston attachment that envelops the piston and that is connected with the piston in a rigid manner” and
“wherein the second check valve is arranged at a second piston attachment that envelops the piston and that is connected with the piston in a rigid manner” was not found. 

	In the hydraulic valve as recited in claim 10, the inclusion of:
“wherein the entirety of the first outer annular bar is arranged in the longitudinal direction between the first groove shaped recess and the first tank drain connection when the first outer annular bar completely closes the first tank drain connection in the second end position” and 
“wherein the entirety of the second outer annular bar is arrange dint eh longitudinal direction between the second groove shaped recess and the second tank drain connection when the second outer annular bar completely closes the second tank drain connection in the first end position” was not found. 

In the hydraulic valve of claim 13, the inclusion of:
“wherein the piston is movable into a second position where the first tank drain connection and the second tank drain connection are closed by the two outer annular bars and the first operating connection and the second operating connection are respectively closed by the two inner annular bars” was not found. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELSEY L STANEK whose telephone number is (571)272-3565. The examiner can normally be reached Mon - Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.L.S/Examiner, Art Unit 3746                                                                                                                                                                                                        /DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746